

117 S316 IS: Fly Safe and Healthy Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 316IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Ms. Cantwell (for herself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a temperature checks pilot program for air transportation, and for other purposes.1.Short titleThis Act may be cited as the Fly Safe and Healthy Act of 2021. 2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(2)Air transportationThe term air transportation has the meaning given that term in section 40102 of title 49, United States Code.(3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency first declared on January 31, 2020, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to the 2019 Novel Coronavirus (COVID–19) and includes any renewal of such declaration pursuant to such section 319.(4)FeverThe term fever means 100.4 degrees Fahrenheit or higher, or the meaning given that term pursuant to guidelines of the Centers for Disease Control and Prevention related to COVID–19.(5)SecretaryThe term Secretary means the Secretary of Transportation.(6)Sterile areaThe term sterile area has the meaning given that term in section 1540.5 of title 49, Code of Federal Regulations (or any successor regulation).(7)Temperature checkThe term temperature check means the screening of individuals for a fever. 3.Temperature checks pilot program(a)In generalNot later than 30 days after the enactment of this Act, the Administrator, in consultation with the Secretary, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Director of the Centers for Disease Control and Prevention, shall establish a 120-day pilot program to conduct temperature checks for domestic and international passengers, individuals accompanying those passengers, crew members, and other individuals who pass through airports and airport security screening locations (referred to in this section as the pilot program). The Administrator shall select airports that represent diverse operating conditions, such as high, medium, and low passenger throughput, and locations for the pilot program.(b)ScreeningThe pilot program shall require screening of passengers, individuals accompanying those passengers, crew members, and other individuals who pass through airports and airport security screening locations for fevers. An individual who is found to have a fever shall be subject to secondary medical screening. An individual who registers a fever during a temperature check conducted under the pilot program shall be denied admission to the sterile area of the airport.(c)ElementsIn developing the pilot program, the Administrator shall address—(1)the types of technology that may be used to conduct temperature checks;(2)policies applicable to screening procedures;(3)procedures for individuals who register a fever, which shall include secondary screening by a medical professional;(4)mechanisms for protecting the privacy and medical information of individuals subjected to temperature checks;(5)procedures for accommodating individuals with disabilities or observing certain religious practices, as appropriate;(6)procedures for exempting individuals who may have a fever unrelated to COVID–19;(7)training on the policies, procedures, and equipment for employees responsible for implementing the pilot program, to be completed prior to initiation of such program; and(8)policies to ensure a final decision regarding access to the sterile area of an airport are made and carried out by a supervisor.(d)EquipmentThe Administrator only may conduct temperature checks under the program established under this section using a device lawfully manufactured and distributed, or a device manufactured and distributed in accordance with guidance issued by the Secretary of Health and Human Services, to measure the body temperature of a person. (e)Procurement and coordination(1)In generalThe Administrator, in coordination with the Commissioner of U.S. Customs and Border Protection, shall procure temperature screening equipment and implement best practices for conducting passenger temperature checks under the pilot program. (2)Rule of constructionParagraph (1) shall not be construed as requiring the pilot program to be conducted at U.S. Customs and Border Protection screening locations. (f)Partnerships(1)In generalThe Administrator may enter into partnerships or contracts with private entities, universities or other academic institutions, national laboratories, public health authorities, or other entities to develop, evaluate, or improve technology for purposes of detecting fevers or conducting secondary medical screening under the pilot program. (2)AirportsThe Administrator may partner with airports that have temperature screening programs to develop best practices, share data, and implement the pilot program, but may not require airports to share in the costs of the pilot program except by mutual agreement. (g)Treatment of individuals prohibited in the sterile area(1)PassengersThe pilot program shall require air carriers to permit a passenger who is prohibited from flying because they have a fever or as a result of a secondary medical screening to reschedule or cancel the flight the passenger was ticketed for at no cost to the passenger.(2)Employees and contractorsAny airport or airline employee or contractor that is prohibited from entering the sterile area of the airport because they have a fever or as a result of a secondary medical screening under the pilot program shall be subject to the leave policies and procedures of such individual's employer.(h)Program for remainder of COVID–19 public health emergencyNot later than 90 days after the completion of the pilot program, based on the results of the pilot program and the most up-to-date and best available public health information, data, and evidence-based or evidence-informed scientific information, the Administrator, in coordination with the Secretary, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Director of the Centers for Disease Control and Prevention, shall issue policy for deploying a temperature check program at airports and airport security screening locations through the end of the COVID–19 public health emergency for domestic and international passengers, individuals accompanying those passengers, crew members, and other individuals who pass through airports and airport security screening locations.(i)AuthorityThe Administrator shall issue regulations to implement the temperature check program under subsection (h), including with respect to secondary screening requirements. 4.Inclusion of information about traveling during public health emergencies in passenger notification system(a)In generalThe Secretary shall revise section 175.25 of title 49, Code of Federal Regulations, to require the inclusion in the passenger notification system during the COVID–19 public health emergency of—(1)relevant guidelines relating to safe traveling in air transportation;(2)a message discouraging any individual who has a fever from traveling in air transportation; and(3)a notification that each passenger and any individual accompanying a passenger into the sterile area of the airport will undergo a temperature check if the pilot program established under section 3 is in effect in that airport.(b)TimelinesThe Secretary shall—(1)revise section 175.25 of title 49, Code of Federal Regulations, in accordance with the requirements of subsection (a) not later than 30 days after the date of enactment of this Act; and(2)provide for the implementation of such revisions not later than 90 days after such date of enactment. 